TERMINATION AGREEMENT
 
THIS TERMINATION AGREEMENT (hereinafter referred to as the “Agreement”) is
executed and entered into on this 23rd day of April, effective as of April 22,
2010 (the “Effective Date”), by and between NACEL ENERGY CORPORATION (the
“Company”) and PAUL TURNER (hereinafter referred to as “Employee”)(collectively,
the Company and Employee are referred to as the “Parties”).
 
Recitals:
 
A.           On July 15, 2009, the Parties entered into an Employment Agreement
whereby the Employee became the Company’s Chief Executive Officer and received
stated compensation and benefits, subject to the terms and provisions set forth
in said Employment Agreement;
 
B.           On or about November 23, 2009, the Parties entered into a
Modification Agreement (the “Amendment”) which, among other things, modified and
amended compensation payable to the Employee under the terms of the Employment
Agreement and continued the Employment Agreement until March 31, 2010;
 
C.           The Company terminates the employment of the Employee on a “Without
Cause” basis as defined under the Employment Agreement, and resolves payment of
outstanding compensation and other matters, all in accordance with the terms and
provisions as set forth in this Agreement.
 
THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained herein, the legal sufficiency of which is
acknowledged by Company and Employee, and intending to be legally bound, Company
and the Employee agree as follows:
 
1.           Termination of Employee’s Employment.  The Parties hereto covenant
and agree that, as of the Effective Date of this Agreement, the Employee’s
employment as the Company’s Chief Executive Officer ceases and terminates.  The
Company hereby agrees that the Employee’s termination is “Without Cause” in
accordance with paragraph 8(c) of the Employment Agreement.
 
2.           Settlement of Outstanding Compensation Due and Payable.
 
(a)           As of the Effective Date of this Agreement, the Company and
Employee covenant and agree that the Employee is due and owed, and shall be
paid, the following amounts:
 
(i)           An aggregate total of $75,000.00 in accrued and deferred
compensation payments arising during the period from October 1, 2009 through
March 31, 2010 in accordance with the terms of the Amendment; and
 
(ii)          The sum of $5,500.00, representing the difference between the
$12,500 due Employee for the month of March, 2010 pursuant to the Amendment less
the $7,000 actually paid by the Company to Employee.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           With respect to the $75,000 due and owing pursuant to Section
2(a)(i) above, the Employee agrees to accept issuance to him by the Company of
250,000 shares of the Company’s common stock in full and complete settlement and
satisfaction of said amount. In connection with the issuance of the subject
shares, Employee agrees to execute and deliver to the Company an investment
letter in form and substance as shall be mutually satisfactory to the Company
and the Employee. The Company shall issue and deliver the subject shares to the
Employee within 15 days of its receipt of the investment letter from the
Employee.
 
(c)           With respect to the $5,500 due and owing pursuant to Section
2(a)(ii) above, the Company agrees to pay Employee said amount in cash within
three (3) business days after receipt of the first refund from Xcel or SPP,
which refunds have been requested by the Company.  The Company shall notify and
confirm to the Employee of the receipt by the Company of the Xcel or SPP refunds
within one business day of either refund being deposited in the Company’s bank
account.
 
3.           Relinquishment of Severance Payment and Pro-Rata
Compensation.  Notwithstanding that he was terminated “Without Cause” pursuant
to paragraph 8(c) of the Employment Agreement, the Employee covenants and agrees
as follows:
 
(a)           to forego, release and relinquish any right, claim or interest
which he may have to receive a pro-rata share of Base Salary associated with, or
arising from, employment with the Company from April 1, 2010 through and
including the Effective Date; and
 
(b)           to forego, release and relinquish any right, claim or interest
which he may have to receive severance compensation in accordance with the terms
set forth in paragraph 10(a)(i) of the Employment Agreement.
 
4.           Continuing Obligations and/or Rights of the
Employee.  Notwithstanding the provisions of Section 10 of the Employment
Agreement, the Employee shall remain bound by the provisions of paragraphs 4 and
5 of the Employment Agreement. In accordance with the terms of paragraph
10(a)(ii) of the Employment Agreement, the Employee shall be eligible for health
and other benefits, but only to the extend provided by Company prior to
termination of the Employee. The Parties acknowledge that the non-competition
provision contained in paragraph 7 of the Employment Agreement has no binding
force and effect upon the Employee.
 
5.           Mutual Release.  The Company and Employee each release and fully
discharge the other from any and all claims, demands, causes of action, claims
for relief, and all liability for legal and equitable relief whatsoever arising
out of or related to Employee’s former employment up to the date of this
Agreement, including, but not limited to, any claim for personal injury, breach
of contract, disputed compensation, wrongful discharge, or any claim for
discrimination because of race, sex, age, national origin, religion or
disability, under Title VII of the Civil Rights Act of 1964, the American with
Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, and any other state or federal law or statute; except that
this clause shall not apply to (a) any benefits under unemployment or Workers’
Compensation laws to which the Employee may otherwise be entitled, or (b) any
rights, claims, benefits, obligations or other limitations granted or afforded
the Parties under the terms of this Agreement. The Company and Employee each
covenant not to sue the other (and not to file any judicial or administrative
charges against the other) with respect to any such liability.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Special Notice.  The Employee acknowledges that he has been
informed pursuant to the federal Older Workers Benefit Protection Act of 1990
that:


(a)           The Employee has the right to consult with an attorney before
signing this Agreement;


(b)           The Employee does not waive rights or claims under the federal Age
Discrimination in Employment Act that may arise after the date the mutual
release is executed;


(c)           The Employee has twenty-one (21) days from the date of this
Agreement to consider and agree to the terms of this Agreement; and


(d)           The Employee has seven (7) days after signing this Agreement to
revoke the Agreement, and the Agreement will not be effective until that
revocation period has expired.


7.           General Provisions.  The terms of this Agreement are subject to the
following provisions:


(a)           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties concerning the subject matter hereof and
supersedes any and all prior negotiations, understandings or agreements
concerning the subject matter of this Agreement. This Agreement may not be
altered, amended or modified, except by a further written document signed by
both parties.


(b)           No Admission by the Company.  This Agreement shall not be in
construed or interpreted as an admission by the Company that it has acted
wrongfully with respect to the Employee or any other person, or that the
Employee has any rights whatsoever against the Company except as otherwise set
forth herein.


(c)           No Admission by the Employee.  This Agreement shall not be in
construed or interpreted as an admission by the Employee that he has acted
wrongfully with respect to the Company or any other person, or that the Company
has any rights whatsoever against the Employee except as otherwise set forth
herein.


(d)           Voluntary Act.  The Employee represents that he fully understands
his right to review all aspects of this Agreement with an attorney of his
choice, that he has had an opportunity to consult with an attorney of his
choice, that he has carefully read and fully understands all the provisions of
this Agreement and that he is freely, knowingly and voluntarily entering into
this Agreement.


(e)           The Employee’s Use of Company’s E-mail Address.  The Company shall
immediately delete or terminate the Employee’s e-mail address as used for and on
behalf of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Disputes; Binding Arbitration.  The parties agree that any dispute
or questions arising hereunder, including the construction or application of
this Agreement shall be submitted to mediation between the Company and Employee.
Any mediation settlement by the parties shall be documented in writing. If such
mediation settlement modifies language of this Agreement, the modification shall
be put in writing, signed by both parties and added to this Agreement. If
mediation between the parties does not result in mutual settlement within 90
days after submission to mediation, then the Parties agree to submit the dispute
to binding arbitration, subject to the guidelines of the American Arbitration
Association.  Both parties agree to be bound by the decision of such
arbitration.  The obligation to submit to binding arbitration shall not prevent
either party from seeking a court order or an injunction enforcing the terms of
this Agreement.  The prevailing party shall be awarded recovery from the other
party of the prevailing party’s costs and expenses including reasonable
attorney’s fees.
 
(g)           Applicable Law.  This Agreement shall be construed and governed by
the laws of the State of Arizona.


(h)           Severability of Terms.  The provisions of this Agreement are
severable. If any term or provision of this Agreement hereto shall be deemed
void or unenforceable, the remainder of this Agreement shall remain in full
force and effect.


(i)           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective personal representatives,
successors and assigns.


(j)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered an original hereof.


(k)           Execution by Facsimile.  Execution by facsimile signature of any
party to this Agreement is authorized and shall be binding upon the parties
hereto.
 
[Signatures on following page]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.
 
COMPANY:
 
NACEL ENERGY CORPORATION
   
By
/s/ Mark Schaftlein
Its
President
   
Date:  April 23, 2010
   
EMPLOYEE:
   
/s/ Paul Turner
Paul Turner
Date:  April 23, 2010

 
 
5

--------------------------------------------------------------------------------

 